United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 28, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-30867
                          Summary Calendar



WILLIE L WASHINGTON,

                                    Plaintiff-Appellant,

versus

VENETIA MICHAEL; MICHAEL RHODES; CHAROLETTE APPEL;
INSURANCE CO., Unknown,

                                    Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                      USDC No. 5:03-CV-1586-DEW
                         --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Willie L. Washington, Louisiana prisoner # 77381, appeals

the district court’s dismissal of his civil rights action against

various prison officials for failure to exhaust administrative

remedies.

     In addition to arguing the merits of his case, Washington

argues on appeal that he “made not one (1), but two (2) attempts

to file Administrative Remedies,” both of which were rejected,

and that an administrative remedy procedure (ARP) screening

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30867
                                -2-

officer stated in a memorandum to Washington, “Once an ARP has

been rejected, you have exhausted your Administrative Remedies.”

However, in the district court, Washington did not object to, but

agreed with, the magistrate judge’s finding that he had failed to

exhaust his administrative remedies.   Accordingly, our review is

for plain error.   See Douglass v. United Servs. Auto. Ass’n, 79
F.3d 1415, 1428-29 (5th Cir. 1996)(en banc).

     Washington has not shown that he has exhausted his

administrative remedies; he does not argue that he appealed the

rejection of either ARP or that the second ARP was an appeal of

the first, and there is no indication of this in the record.     See

22 LA. ADMIN. CODE, Pt. I, § 325(G)(1), (2).   Furthermore, because

the memorandum is not in the record on appeal and was in fact

written after the district court entered its decision, this court

need not consider it as evidence of an administrative procedural

policy, futility, or a waiver of the exhaustion requirement.     See

Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir.

1999) (appellate court may not consider evidence presented for

first time on appeal or facts not before the district court at

the time of the district court’s ruling).

     Accordingly, the district court did not plainly err in

dismissing Washington’s complaint for failure to exhaust

administrative remedies.

     AFFIRMED.